Exhibit 10.17

3rd AMENDMENT

RESTATED DEL MONTE FOODS

RETAIL BROKERAGE AGREEMENT

This Third Amendment (“3rd Amendment”) dated January 26, 2010 shall amend the
Restated Del Monte Foods Retail Brokerage Agreement dated November 4, 2008 and
subsequently amended on May 4, 2009 and September 22, 2009 (the “Agreement”), by
and between Del Monte Corporation, a corporation with its main business office
at One Market @ the Landmark, San Francisco, California 94105 (the “Client”) and
Advantage Sales & Marketing LLC, a limited liability company with its main
business office at 18100 Von Karman Avenue, Suite 900, Irvine, CA 92612
(“Broker”).

WHEREAS, the parties desire to amend the Agreement to (1) revise Attachment B-2A
as indicated per edits attached creating Attachment B-2B.

NOW, THEREFORE, in acknowledgement of good and valuable consideration, the
sufficiency of which is acknowledged, the parties agree to add to the Agreement
as follows:

 

  1. Attachment B-2B: The parties agree to replace the current “Attachment B-2A”
in its entirety with a new “Attachment B-2B” as contained herein.

 

  2. No Other Change: Except as modified by the Third Amendment, the Agreement
will remain in full force and effect as set forth herein.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their duly authorized representatives as of the date first above
written.

 

ADVANTAGE SALES & MARKETING LLC     DEL MONTE CORPORATION By:   /s/ Chris Oliver
    By:   /s/ Tim Cole Name:   Chris Oliver     Name:   Tim Cole Title:  
President, Sales     Title:   Executive Vice President Date:   January 20, 2010
    Date:   January 26, 2010



--------------------------------------------------------------------------------

ATTACHMENT B-2B

Exclusions

DEL MONTE CORPORATION

RETAIL GROCERY BROKERAGE AGREEMENT

Broker shall not receive brokerage commissions on sales of Client’s products to
the following customers unless they are specifically designated on Attachment C:

 

Direct Mass Merchandising    Wal*Mart    Sam’s Wal*Mart Super Center   
Warehouse Club

(See WMSC Retail, Attach. B-1)

   Costco Wal*Mart Neighborhood Markets    Wholesale Depot    BJ’s    Max Club
   Price Mart National Retailers    Leeper Customers Kroger (Coordinated and
West)    Those customers in the Pittsburgh/Cleveland Safeway    territory
serviced by Louis F. Leeper Co. Publix    and its affiliates Delhaize    Meijer
   HEB    K-Mart    Provided, however, that Broker shall be compensated as
mutually agreed by the parties for back office support services provided to
Client. Dollar Stores    Family Dollar    Big Lots    Grocery Outlet    Bargain
Wholesale    Pet Specialty    PetCo    PetSmart    Pet Supplies Plus    Pet
Supermarkets    Pet Specialty distributors    Produce    No commission payable
with respect to those markets identified on Schedule B-2



--------------------------------------------------------------------------------

ATTACHMENT B-2B

EXCLUDED PRODUCE MARKETS

Oklahoma

Kansas City

Chicago

Milwaukee

Minneapolis

Nash Finch

Newell

Buffalo

Boston

Cleveland

Detroit

Grand Rapids

Pittsburgh

Syracuse

Salt Lake City

Phoenix

Safeway

San Francisco

San Francisco All Other

EXCLUDED PRODUCE CUSTOMERS FROM “HQ” SALES COVERAGE

SuperValu

  •  

Albertsons SoCal

  •  

Albertsons Inter-Mountain West (NW & Salt Lake)

  •  

Shaw’s

  •  

SV Lancaster

  •  

SV Mechanicsville

  •  

SV Quincy